Citation Nr: 0424021	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-10 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to disability benefits for 
scars and neuropathy of the left leg under 38 U.S.C.A. 
§ 1151.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to disability benefits for 
renal failure under 38 U.S.C.A. § 1151.  

3.  Entitlement to a disability rating in excess of 10 
percent for osteomyelitis of the terminal phalanx of the left 
index finger.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from June 1946 to 
April 1949.  

A July 1999 claim from the veteran for entitlement to 
disability benefits for scars and neuropathy of the left leg 
under 38 U.S.C.A. § 1151 was denied in a November 1999 rating 
decision.  He was notified of that decision in December 1999 
but did not file an appeal within one year thereafter.  

Entitlement to disability benefits for renal failure under 
38 U.S.C.A. § 1151 was denied by the Board of Veterans' 
Appeals (Board) in a July 2000 appellate decision.  

This appeal comes before the Board from May 2002 and July 
2002 rating decisions by the Department of Veterans Affairs 
(VA) No. Little Rock, Arkansas, Regional Office (RO).  The 
veteran filed a notice of disagreement with the May 2002 
rating decision in May 2002.  After receiving a statement of 
the case in July 2002, he perfected that appeal to the Board 
by timely filing a substantive appeal in July 2002.  The 
veteran filed a notice of disagreement with the July 2002 
rating decision in July 2002.  After receiving a statement of 
the case in March 2003, he perfected that appeal to the Board 
by timely filing a substantive appeal in April 2003.  

The veteran provided testimony regarding his claims at a 
January 2003 Regional Office hearing and at a May 2004 Video 
Conference hearing before the undersigned Veterans Law Judge.  

As will be explained below, the issue of entitlement to a 
disability rating in excess of 10 percent for osteomyelitis 
of the terminal phalanx of the left index finger is remanded 
to the RO via the Appeals Management Center in Washington, 
DC.  VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  Entitlement to disability benefits for scars and 
neuropathy of the left leg under 38 U.S.C.A. § 1151 was 
denied by a November 1999 rating decision, which became final 
when the veteran did not file an appeal from the decision 
within one year after notification thereof.  

2.  The evidence received since the November 1999 rating 
decision is merely cumulative of the evidence previously 
considered and does not provide additional evidence that 
raises a reasonable possibility of substantiating the claim 
of entitlement to disability benefits for scars and 
neuropathy of the left leg under 38 U.S.C.A. § 1151.  

3.  Entitlement to disability benefits for renal failure 
under 38 U.S.C.A. § 1151 was denied by a July 2002 Board 
decision.  

4.  The evidence received since the July 2002 Board decision 
is merely cumulative of the evidence previously considered 
and does not provide additional evidence that raises a 
reasonable possibility of substantiating the claim of 
entitlement to disability benefits for renal failure under 
38 U.S.C.A. § 1151.  


CONCLUSIONS OF LAW

1.  The November 1999 rating decision that denied entitlement 
to disability benefits for scars and neuropathy of the left 
leg under 38 U.S.C.A. § 1151 is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302(b), 20.1103 (2003).  

2.  New and material evidence regarding the issue of 
entitlement to disability benefits for scars and neuropathy 
of the left leg under 38 U.S.C.A. § 1151 has not been 
submitted since the November 1999 rating decision; therefore, 
the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  

3.  The July 2002 Board decision that denied entitlement to 
disability benefits for renal failure under 38 U.S.C.A. 
§ 1151 is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2002); currently 38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2003).  

4.  New and material evidence regarding the issue of 
entitlement to disability benefits for renal failure under 
38 U.S.C.A. § 1151 has not been submitted since the July 2002 
Board decision; therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), the United States Court of Appeals for 
Veteran Claims' (Court) held, in part, that a notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was provided notice in April 2002 and 
May 2002 regarding what information and evidence is needed to 
substantiate his claims of entitlement to disability benefits 
for scars and neuropathy of the left leg and renal failure 
under 38 U.S.C.A. § 1151, based on the submission of new and 
material evidence to reopen previously denied and final 
claims for those benefits, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  Such notice was prior to 
May 2002 and July 2002 rating decisions that initially denied 
the claims.  Therefore, because the required notice was 
provided to the veteran prior to the initial AOJ 
adjudications denying the claims, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini II.  

In addition, in Pelegrini II, the Court held, in part, that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

In this case, although the notice letter that was provided to 
the veteran does not contain the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claims.  
He was informed in the July 2002 and March 2003 statements of 
the case and March 2003 supplemental statement of the case, 
as well as at a May 2004 Video Conference hearing before the 
undersigned Veterans Law Judge, of the need to submit any and 
all evidence he had that would assist VA in properly 
adjudicating his claims.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a sufficient notice 
has been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

Regarding the duty to assist, the veteran has not identified 
any evidence not of record that could be obtained.  The 
veteran has also been afforded the opportunity to provide 
testimony regarding his claims at the January 2003 Regional 
Office hearing and at the May 2004 Video Conference hearing.  
Under these circumstances, it is apparent that no additional 
evidentiary development is warranted and the Board finds that 
VA's duty to assist the veteran has been fully accomplished.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard, 4 Vet. App. 384, 394; VAOPGCPREC 16-92.  

Laws and Regulations

To reopen a claim following a final decision, a claimant must 
submit new and material evidence.  38 U.S.C.A. § 5108.  In 
determining whether such evidence has been submitted, it is 
necessary to consider all evidence since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans, 9 Vet. App. 273.  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

To award benefits under 38 U.S.C.A. § 1151, the veteran must 
have sustained additional disability caused by VA hospital 
care, medical or surgical treatment, or examination, and that 
the additional disability be caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability be an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151.    

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

I.  Whether new and material evidence has been submitted to
 reopen a claim of entitlement to disability benefits for 
scars
 and neuropathy of the left leg under 38 U.S.C.A. § 1151.

The veteran argues that he is entitled to disability benefits 
for scars and neuropathy of the left leg under 38 U.S.C.A. 
§ 1151 because the disability resulted from careless and 
negligent treatment he received at a VA medical facility in 
May 1998.  

Entitlement to disability benefits for scars and neuropathy 
of the left leg under 38 U.S.C.A. § 1151 was denied by a 
November 1999 rating decision, which became final when the 
veteran failed to appeal the decision within one year after 
receiving notification of the decision in December 1999.  
See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302(b), 20.1103 (2003).  Hence, 
as the last final disallowance of the veteran's claim of 
entitlement to disability benefits for scars and neuropathy 
of the left leg under 38 U.S.C.A. § 1151 was in the November 
1999 rating decision, the Board must determine whether new 
and material evidence has been received subsequent to the 
November 1999 rating decision sufficient to reopen the claim.  

In its 1999 decision, the RO concluded the evidence did not 
reflect that the criteria for an award of benefits under 
38 U.S.C.A. § 1151 had been met.  The evidence associated 
with the file since the November 1999 rating decision 
consists of the veteran's statements and his testimony at a 
January 2003 Regional Office hearing and at a May 2004 Video 
Conference hearing, and a May 2002 lay statement from his 
daughter.  While this evidence is new, in that it was not 
previously considered, it is not material.  The veteran's 
contentions are merely cumulative of his previous contentions 
regarding his claim, and his daughter only described the 
current disability in his left lower extremity.  None of the 
additional evidence submitted since the November 1999 rating 
decision is competent to demonstrate, or even suggest, that 
the veteran has scars and neuropathy of the left leg that 
were caused by carelessness, negligence, accident, lack of 
proper skill, or error of judgment on the part of any VA 
medical professional.  

Medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge and require the 
special knowledge and experience of a trained medical 
professional.  Although the veteran has presented  statements 
and testimony as to his belief that he has scars and 
neuropathy of the left leg that are due solely to improper VA 
medical treatment, the record does not show that he is a 
medical professional, with the training and expertise to 
provide competent medical evidence with regard to that 
conclusion.  Consequently, the Board cannot accord any 
probative value to his statements alleging substandard VA 
medical treatment in May 1998.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In essence, the additional evidence submitted by the veteran 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to disability benefits for scars and 
neuropathy of the left leg under 38 U.S.C.A. § 1151.  
Accordingly, the claim cannot be reopened, as the veteran has 
not submitted evidence that is both new and material.  
38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. § 3.156.  

II.  Whether new and material evidence has been submitted
 to reopen a claim of entitlement to disability benefits
 for renal failure under 38 U.S.C.A. § 1151.

The veteran asserts that he received careless and negligent 
treatment during the May 1998 VA surgery for the infrarenal 
abdominal aortic aneurysm, which resulted in the development 
of additional renal disability.  He claims that he is 
entitled, therefore, to disability benefits for renal failure 
under 38 U.S.C.A. § 1151.  

Entitlement to disability benefits for renal failure under 
38 U.S.C.A. § 1151 was denied by a July 2002 Board decision, 
which is final.  See 38 U.S.C. § 7104(b) (West 1991); 
38 C.F.R. § 19.104 (2001); currently 38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2003).  In Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), the United States 
Court of Appeals for the Federal Circuit held that 
38 U.S.C.A. § 7104 means that the Board does not have 
jurisdiction to consider a claim it previously adjudicated 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find.  The RO's 
determination in this regard is irrelevant.  

As the last final disallowance of the veteran's claim of 
entitlement to disability benefits for renal failure under 
38 U.S.C.A. § 1151 was in the July 2000 Board decision, the 
Board must determine whether new and material evidence has 
been received subsequent to the July 2000 Board decision 
sufficient to reopen the claim.  

In the Board's 2000 decision, it was determined there was no 
competent evidence presented which established that 
carelessness, negligence, accident, lack of proper skill, or 
error of judgment on the part of any VA medical professional 
caused or contributed to cause the veteran additional renal 
disability.   

The evidence considered since the July 2000 Board decision 
consists of the veteran's statements and his testimony at the 
January 2003 Regional Office and May 2004 Video Conference 
hearings, and a March 1999 private medical report of an 
aortogram, bilateral runoff examination, and pelvic 
arteriogram for suitability of a pelvic renal transplant.  
While this evidence is new, in that it was not previously 
considered by the Board, it is not material.  The veteran's 
contentions are cumulative of his previous contentions.  The 
medical evidence does not address the criteria for 
entitlement to the benefit sought.  Thus, the additional 
evidence does not raise a reasonable possibility of 
substantiating the claim of entitlement to disability 
benefits for renal failure under 38 U.S.C.A. § 1151.  
Accordingly, the claim cannot be reopened, as the veteran has 
not submitted evidence that is both new and material.  
38 U.S.C.A. §§ 5107, 5108, 7104; 38 C.F.R. § 3.156.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to disability benefits for scars and 
neuropathy of the left leg under 38 U.S.C.A. § 1151, this 
claim remains denied.  

New and material evidence not having been submitted to reopen 
a claim of entitlement to disability benefits for renal 
failure under 38 U.S.C.A. § 1151, this claim remains denied.  


REMAND

The veteran claims that the disability associated with his 
service-connected osteomyelitis of the terminal phalanx of 
his left index finger has worsened and, therefore, warrants a 
higher rating.  He testified at his May 2004 Video Conference 
hearing that since the initial injury to his left index 
finger in service he had experienced occasional swelling in 
his left index finger (every six to eight weeks), which 
caused stiffness in the finger, and that he had had draining 
from the finger on four occasions during the past year.  He 
described some motion in the finger and indicated that it did 
not become completely stiff to the point that he could not 
move it.  He stated that he experienced pain and problems 
holding objects when attempting to use his left hand to lift 
things, and that all treatment for his left index finger had 
been solely at VA medical facilities.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  VA's duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining medical records to which 
the veteran has referred.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  

Accordingly, the issue of entitlement to a disability rating 
in excess of 10 percent for osteomyelitis of the terminal 
phalanx of the left index finger requires a REMAND for the 
following actions:  

1.  Ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A and 
any other applicable legal precedent.  
Particularly, the veteran should be 
notified of what evidence VA will 
develop, and what evidence he must 
furnish.  

2.  Contact the veteran and request that 
he identify the VA medical facility(s) 
from whom he has received treatment for 
his left index finger disability since 
2003, and, if possible, specify the 
appropriate dates of treatment.  
Thereafter, obtain copies of those VA 
treatment records identified and 
associate them with the claims file, and 
in any case, obtain copies of any records 
of the veteran's treatment at the Little 
Rock VA Medical Center since 2003.  

3.  Re-adjudicate the issue of 
entitlement to a disability rating in 
excess of 10 percent for osteomyelitis of 
the terminal phalanx of the left index 
finger.  If the decision remains adverse 
to the veteran, a supplemental statement 
of the case regarding the issue should be 
furnished to him and his representative, 
and they should be permitted the 
appropriate period of time within which 
to respond.  Thereafter, the claim should 
be returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



